Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00864-CV

              IN THE ESTATES OF Maria G. STOLL and Richard M. Stoll, Deceased

                          From the Probate Court No. 2, Bexar County, Texas
                                    Trial Court No. 2017-PC-3675
                            Honorable Veronica Vasquez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 8, 2020

DISMISSED

           The parties have filed a joint motion asking this court to vacate the trial court’s judgment

without regard to the merits and remand the case to the trial court for rendition of judgment in

accordance with the parties’ agreement. We grant the motion. See TEX. R. APP. P. 42.1(a)(2)(B).

We vacate the trial court’s judgment without regard to the merits and remand the case to the trial

court for rendition of judgment in accordance with the parties’ agreement. We order the parties to

bear their respective costs of appeal as agreed. See id. 42.1(d).

                                                     PER CURIAM